        Case 2:05-cr-20073-JWL Document 150 Filed 07/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                              Case No. 05-20073-01-JWL


Norman Shaw Jr.,

                     Defendant.

                                  MEMORANDUM AND ORDER

       The defendant pleaded guilty in 2006 to entering a bank with intent to rob it and to bank

robbery, both in violation of 18 U.S.C. § 2113(a). The district court assigned to the case at the

time sentenced him to 165 months imprisonment.           While incarcerated, the defendant was

convicted of possessing heroin in a federal correctional institution.         The defendant was

sentenced in the Central District of Illinois to 60 months imprisonment to run consecutive to the

sentence imposed in this case. His projected release date is February 23, 2022.

       The defendant has now filed a motion for compassionate release (doc. 146) in this court

as well as in the Central District of Illinois. As noted by the government, this court must

dismiss the defendant’s motion for lack of jurisdiction. The sentence imposed in this case has

been discharged and he is presently serving the sentence imposed by the Central District of

Illinois. Any claim for compassionate release under 18 U.S.C. § 3582(c) must be filed in the

sentencing court, which in this case is the Central District of Illinois. See United States v. Raia,

954 F.3d 594, 596 (3rd Cir. 2020) (compassionate release motions must be directed to

sentencing court).
        Case 2:05-cr-20073-JWL Document 150 Filed 07/31/20 Page 2 of 2




       IT IS THEREFORE ORDERED BY THE COURT THAT the defendant’s motion for

compassionate release (doc. 146) is dismissed for lack of jurisdiction.



       IT IS SO ORDERED.



       Dated this 31st day of July, 2020, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                                2
